Per Curiam:
The objections are to two items, one of $8.75 for certain petty disbursements sufficiently specified, and the other of $50 paid as the tax upon certain mortgages. The ground of the objections is that the items were “not properly chargeable against this estate at this time.” There is nothing to indicate any basis for this objection as to the first item of $8.75. The avowed ground of the objection as to the second item is that it appears the $50 was paid not directly by the trustee but by his attorneys. We think it may be regarded as a payment by the trustee.
The costs should be cut down. The item of $70 awarded as costs where there is a contest, should be reduced to $25. (Matter of Hogarty, 62 App. Div. 79, 87.) The item of $40 for preparing the account, and the item of $20 for preparing for the hearing, should each be reduced one-half, and the costs should be decreed as payable to the trustee, not to his attorneys. (Matter of Wright, 121 App. Div. 581.) The decree is modified as indicated in this opinion, and as so modified is affirmed, without costs.
Jenks, P. J., Burr, Thomas, Carr and Rich, JJ., concurred.
Decree of the Surrogate’s Court of Queens county modified in accordance with opinion, and as modified affirmed, without costs.